Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 12, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  130150(74)                                                                                            Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  GEORGE H. GOLDSTONE,
            Plaintiff-Appellant,
                                                                     SC: 130150
  v                                                                  COA: 262831
                                                                     Oakland CC: 04-060611-CZ
  BLOOMFIELD TOWNSHIP PUBLIC LIBRARY,
             Defendant-Appellee.
  _________________________________________

         On order of the Chief Justice, the motion by defendant-appellee for adjournment
  of the oral argument of this case is considered and it is GRANTED. The Clerk is directed
  to place this case on the April 2007 Session Calendar for argument and submission.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 12, 2007                   _________________________________________
                                                                                Clerk